Citation Nr: 1632160	
Decision Date: 08/12/16    Archive Date: 08/23/16

DOCKET NO.  14-28 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Buffalo, New York


THE ISSUES

1.  Whether the Veteran's request for waiver of recovery of an overpayment of VA education benefits in the calculated amount of $6,557.68 was timely filed.  

2.  Entitlement to waiver of recovery of an overpayment of VA education benefits in the calculated amount of $6,557.68.  


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from September 2007 to February 2011.  The Veteran served in Iraq and was awarded the Combat Action Badge.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a November 2013 decision of the Committee on Waivers and Compromises (Committee) of the St. Paul, Minnesota, Regional Office which determined that the Veteran's request for waiver of recovery of an overpayment of VA education benefits in the calculated amount of $6,557.68 was untimely and denied the request.  The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  

The issue of waiver of recovery of an overpayment of VA education benefits in the calculated amount of $6,557.68 is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required. 


FINDINGS OF FACT

1. In September 2012 and December 2012, the VA Debt Management Center (DMC) sent notices of overpayment of VA education benefits to an incorrect address.  

2.  In September 2013, the Veteran was informed in writing of an overpayment of VA education benefits.  

3.  In September 2013, the Veteran's waiver request was received.  



CONCLUSION OF LAW

The Veteran's request for waiver of recovery of an overpayment of VA education benefits in the calculated amount of $6,557.68 is timely.  38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. § 1.963 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that his September 2013 request for waiver of recovery of an overpayment of VA education benefits to him in the calculated amount should be deemed timely as VA sent written notice of the debt to his prior address of record and he was thereby not informed of the overpayment within 180 days of the date of the written notice.  He advances that he first learned of the overpayment when the United States Department of the Treasury contacted him in September 2013 to collect the debt.  

Generally, there shall be no recovery of payments or overpayments or any interest thereon of any benefits under any of the laws administered by the Secretary of VA whenever the Secretary determines that recovery would be against equity and good conscience if an application for relief is made within 180 days from the date of notification of the indebtedness by the Secretary to the payee or within such longer period as the Secretary determines is reasonable in a case in which the payee demonstrates to the satisfaction of the Secretary that such notification was not actually received by such payee within a reasonable period after such date.  If a delay in the receipt of the notice of indebtedness is substantiated, the 180 day period will be computed from the date of actual receipt of the notice of indebtedness.  38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. § 1.963 (2015).  

In an undated written statement received in July 2014, the Veteran indicated that he lived in Medford, Massachusetts prior to May 2011 and in Peabody, Massachusetts between May 2011 and April 2013.  

In reviewing the record, the Board observes that the Veteran's VA address of record was changed in either May 2011 or June 2011.  A May 2011 VA Pending Issue File Claim Status indicates that the Veteran's Medford, Massachusetts address was his VA address of record.  A June 2011 VA examination request reflects that the Veteran's Peabody, Massachusetts address was his VA address of record.  An August 2011 written notice of the award of service connection to the Veteran was sent to the Veteran's Peabody, Massachusetts address.  

In September 2012 and December 2012, the VA Debt Management Center (DMC) sent notices of overpayment of VA education benefits to the Veteran's Medford, Massachusetts address, his prior VA address of record.  

A September 2013 letter from the United States Department of the Treasury to the Veteran informed him of the overpayment of VA benefits to him.  In September 2013, the Veteran submitted a request for waiver of the overpayment of VA education benefits to him in the calculated amount.  The Veteran's waiver request was received by VA in September 2013.  

The September 2012 and December 2012 notices of overpayment of VA education benefits to the Veteran were sent to an incorrect address.  There is no indication that the notices were subsequently forwarded to the Veteran.  Therefore, the Board finds that VA failed to timely inform the Veteran of the overpayment.  The record establishes that the Veteran received actual notice of the overpayment of VA benefits to him in September 2013 when he was contacted by the United States Department of the Treasury to collect the debt.  He subsequently submitted a request for waiver of the overpayment which was received within 180 days of his receipt of notice of the overpayment.  Therefore, the Veteran's waiver request is timely.  38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(b).  


ORDER

The Veteran's request of waiver of recovery of an overpayment of VA education benefits in the calculated amount of $6,557.68 is timely.  
REMAND

The Veteran submitted a timely request for waiver of recovery of an overpayment of VA education benefits in the calculated amount of $6,557.68.  Therefore, the AOJ must address the Veteran's waiver request on the merits.  

Accordingly, the case is REMANDED for the following action:

Readjudicate the Veteran's entitlement to waiver of recovery of an overpayment of VA education benefits in the calculated amount of $6,557.68 on the merits.  If the benefit sought on appeal remains denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's waiver request, to include a summary of the evidence considered, since the issuance of the statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action 

must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


